Citation Nr: 0619553	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  05-06 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L.M. Burke, Law Clerk


INTRODUCTION

The veteran served on active duty from May 1976 to September 
1979.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2004 decision by the RO in Newark, New 
Jersey which denied service connection for intermittent low 
back pain.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a VA Form 21-4142 (Authorization and Consent to Release 
Information to the Department of Veterans' Affairs) received 
in January 2004, the veteran indicated that he had been 
treated by his primary care physician, located at the address 
of the East Orange VA Medical Center (VAMC) for arthritis in 
his back.  On a VA examination in January 2004, it was 
reported that an X-ray examination 5 years earlier had shown 
"a little bit of arthritis."  The veteran has specifically 
reported treatment at the East Orange, New Jersey, VA Medical 
Center for a back injury.  

The claims file does not contain any treatment records for 
the period prior to January 2004.  VA has a duty to obtain 
these records.  38 U.S.C.A. § 5103A(b) (West 2002). 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all records of treatment 
pertaining to the veteran's low back 
disorder from the East Orange VAMC.

2.	Then re-adjudicate the claim, and if 
it remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Mark D. Hindin

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


